Opinion issued March 18, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-21-00031-CV
                            ———————————
                    IN RE WESLEY SOLANSKY, Relator



             Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Wesley Solansky, has filed a petition for writ of mandamus,

challenging the trial court’s orders, signed December 1, 2020, and December 18,

2020, granting Charles and Brenda Fosters’ motion to dismiss and awarding

attorney’s fees.1


1
      The underlying case is In the Matter of the Marriage of Wesley Brandon Solansky
      and Alexis Wade Solansky and In the Interest of F.S.S., A Minor Child, cause
      number 2018-84050, pending in the 257th District Court of Harris County, Texas,
      the Honorable Sandra Peake presiding.
      We deny the petition. See TEX. R. APP. P. 52.8. The stay imposed by order

dated January 15, 2021 is lifted. Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Hightower, Countiss, and Farris.




                                         2